DELPHINE HARRIS, individually and as Personal Representative of the ESTATE OF CHAUNCEY HARRIS, deceased, on behalf of the ESTATE and its lawful survivors, to wit: DELPHINE HARRIS, as surviving wife, and DEZ-MOYA HARRIS, as surviving daughter, Appellant,
v.
MMI PRODUCTS, INC., d/b/a IVY STEEL AND WIRE, a foreign corporation and PETE ROBINSON ENGINEERING CORPORATION, a California corporation, Appellees.
No. 4D06-4920,
No. 4D07-2279.
District Court of Appeal of Florida, Fourth District.
August 13, 2008.
Philip M. Burlington of Burlington 86 Rockenbach, P.A., and Darryl L. Lewis and Rosalyn Sia Baker-Barnes of Searcy Denney Scarola Barnhart 86 Shipley, P.A., West Palm Beach, for appellant.
Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, and Peterson Bernard, Fort Lauderdale, for appellee MMI Products, Inc., d/b/a Ivy Steel and Wire.
PER CURIAM.
Affirmed.
WARNER, STEVENSON and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.